HASWELL, Chief Justice,
dissenting:
In my view, petitioner should not be reinstated without demonstrating his professional competence in the practice of law.
Petitioner has not practiced law for over five years. Vast changes have occurred in the laws of Montana since his disbarment on May 15, 1972. Montana has a new and different Constitution, the legislature has enacted a myriad of new laws, the Montana Administrative Code has been established and has grown to a size rivalling Montana’s entire body of statutory law, a new Code of Evidence has supplanted the old, and a new Criminal Code has come into being. Rights and remedies unknown on May 15, 1972 are now an established part of Montana law.
The stated purpose of disciplinary proceedings is not punishment of lawyers, but protection of the public against unethical or incompetent practioners. I fail to see how the public is protected by reinstating without examination an attorney who has not practiced for over five years.
I would require that petitioner successfully pass a bar examination as a condition of his reinstatement.
MR. JUSTICE HARRISON concurs in the foregoing dissent.